Exhibit 10.1

 

LIME ENERGY CO.

 

SUBSCRIPTION AGREEMENT

 

Recitals

 

THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE
SECURITIES LAWS OF ANY STATE OR ANY OTHER JURISDICTION. THERE ARE FURTHER
RESTRICTIONS ON THE TRANSFERABILITY OF THE SECURITIES DESCRIBED HEREIN.

 

THE PURCHASE OF THE SECURITIES INVOLVES A HIGH DEGREE OF RISK AND SHOULD BE
CONSIDERED ONLY BY PERSONS WHO CAN BEAR THE RISK OF THE LOSS OF THEIR ENTIRE
INVESTMENT.

 

This Subscription Agreement (this “Agreement”) is dated and effective as of
August 4, 2014, by and among Lime Energy Co., a Delaware corporation (the
“Company”) and the investors listed on Schedule 1 of this Agreement (the
“Purchaser”).

 

The undersigned acknowledges that the Company has issued to each Purchaser an
aggregate of $1,000,000 principal amount of 2014 Subordinated Secured
Convertible Pay-In-Kind Notes (the “Securities” or the “Convertible Notes”) to
be secured by the assets of the Company and convertible on the terms stated
therein into shares of Company common stock, par value $0.0001 per share (the
“Common Stock”).

 

The undersigned further acknowledges that the offering is being made without
registration of the Securities under the Securities Act of 1933, as amended (the
“Securities Act”), or any securities law of any state of the United States or of
any other jurisdiction, and is being made only to “accredited investors” (as
defined in Rule 501 of Regulation D under the Securities Act).

 

NOW, THEREFORE, in consideration of the foregoing recitals and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

 

Agreement

 

1.                                      Representations and Warranties of
Purchaser. Each Purchaser hereby represents and warrants that, as of the date
hereof:

 

1.1.                            Authorization. It has the full power and
authority to enter into this Agreement, and (assuming due execution by the
Company) the Agreement constitutes its valid and legally binding obligation,
enforceable against it in accordance with its terms.

 

1.2.                            Purchase Entirely for Own Account. The
Securities are being acquired for investment for each Purchaser’s own account,
not as a nominee or agent and not with a view to the resale or distribution of
any part thereof.

 

--------------------------------------------------------------------------------


 

1.3.                            Investment Experience. Each Purchaser
understands that the purchase of the Securities involves substantial risk. It is
an investor in securities of companies in the developmental stage and
acknowledges that it can bear the economic risk of its investment and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of its investment in the Securities. Each
Purchaser also represents it has not been organized for the purpose of acquiring
the Securities.

 

1.4.                            No General Solicitation. Each Purchaser
acknowledges that it has not seen, received, been presented with, or been
solicited by any leaflet, public promotional meeting, newspaper or magazine
article or advertisement, radio or television advertisement, or any other form
of advertising or general solicitation with respect to the Securities.

 

1.5.                            Accredited Purchaser. Each Purchaser represents
and warrants that it is an “accredited investor” within the meaning of SEC Rule
501 of Regulation D, as presently in effect and such U.S. Purchaser has executed
the Certificate of Accredited Purchaser Status, attached hereto as Exhibit A.

 

1.6.                            Restricted Securities. Each Purchaser
acknowledges and understands that the Securities are characterized as
“restricted securities” under the federal securities laws inasmuch as they are
being acquired from the Company in a transaction not involving a public offering
and that under such laws and applicable regulations such securities may be
resold without registration under the Securities Act only in certain limited
circumstances. Each Purchaser acknowledges that the Company has no obligation to
file a registration statement regarding Purchaser’s resale of the Securities. In
this connection, each Purchaser represents that it is familiar with SEC
Rule 144, as presently in effect, and understands the resale limitations imposed
thereby. Each Purchaser understands that Purchaser must hold the Securities
indefinitely unless such Securities, as applicable, are registered with the SEC
and qualified by state authorities, or an exemption from such registration and
qualification requirements is available. Each Purchaser further acknowledges
that if an exemption from registration or qualification is available, it may be
conditioned on various requirements including, but not limited to, the time and
manner of sale, the holding period for the Securities, and on requirements
relating to the Company which are outside of each Purchaser’s control, and which
the Company is under no obligation and may not be able to satisfy.

 

1.7.                            Public Information. Each Purchaser understands
that the Company has not agreed with each Purchaser to comply with the public
information or other provisions of SEC Rule 144 or any other exemption under
federal or state law respecting the resale or other transfer of the Securities.
Each Purchaser acknowledges that public information within the meaning of SEC
Rule 144 regarding the Company is not currently available.

 

1.8.                            SEC Reports. Each Purchaser acknowledges that it
has had access to and has reviewed the following (collectively, the “Disclosure
Documents”): (i) the Company’s Annual Report on Form 10-K for the year ended
December 31, 2013, including, without limitation, the section captioned “Factors
That May Affect The Company” regarding risk

 

2

--------------------------------------------------------------------------------


 

factors associated with an investment in the Company, (ii) the Company’s
Quarterly Report on Form 10-Q for the quarter ended March 31, 2014, and
(iii) the Company’s Forms 8-K filed March 31, 2014, April 9, 2014, April 24,
2014, May 14, 2014, June 13, 2014, June 30, 2014, July 1, 2014, August 4, 2014,
all as filed with the SEC. In making this investment, each Purchaser has not
relied upon any information not included in the Disclosure Documents, and each
Purchaser has not relied upon any representations or warranties made by the
Company, any other director or officer thereof, except as expressly set forth in
this Agreement.

 

1.9.                            Consultation With Own Attorney. Each Purchaser
has been advised to consult with its own attorney and other financial and tax
advisers regarding all legal matters concerning an investment in the Company and
the tax consequences of purchasing the Securities, and has done so, to the
extent such Purchaser considers necessary.

 

1.10.                     Tax Consequences. Each Purchaser acknowledges that the
tax consequences of investing in the Company will depend on particular
circumstances, and neither the Company, the Company’s officers, any other
investors, nor the partners, shareholders, members, managers, agents, officers,
directors, employees, affiliates or consultants of any of them, will be
responsible or liable for the tax consequences to each Purchaser of an
investment in the Company. Each Purchaser has relied solely upon its own
advisers with respect to the tax consequences of this investment.

 

1.11.                     Information Provided by Purchaser(s). All information
which each Purchaser has provided to the Company concerning each Purchaser, its
financial position and its knowledge of financial and business matters, and any
information found in the Certificate of Accredited Investor Status, is truthful,
accurate, correct, and complete as of the date hereof.

 

1.12.                     Legends. Each Purchaser understands that the
certificates evidencing its Securities may bear a legend substantially similar
to the following, and other legends as may be determined by the Company upon
consultation with its legal counsel:

 

“THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.”

 

1.13.                     Patriot Act. All capitalized words and phrases and all
defined terms used in the USA Patriot Act of 2001, 107 Public Law 56 (October
26, 2001) and in other statutes and all orders, rules and regulations of the
United States government and its various executive departments, agencies and
offices related to the subject matter of the Patriot Act, including Executive
Order 13224 effective September 24, 2001 (collectively referred as the “Patriot
Act”) are incorporated into this Section. Each Purchaser and each and every
Person affiliated with such Purchaser is: (i) not a “blocked” person listed in
the Annex to

 

3

--------------------------------------------------------------------------------


 

Executive Order Nos. 12947, 13099 and 13224 and all modifications thereto or
thereof (as used in this Section only, the “Annex”); (ii) in full compliance
with the requirements of the Patriot Act and all other requirements contained in
the rules and regulations of the Office of Foreign Assets Control, Department of
the Treasury (“OFAC”); (iii) not in receipt of any notice from the Secretary of
State or the Attorney General of the United States or any other department,
agency or office of the United States claiming a violation or possible violation
of the Patriot Act; and (iv) not listed as a Specially Designated Terrorist or
as a “blocked” person on any lists maintained by the OFAC pursuant to the
Patriot Act or any other list of terrorists or terrorist organizations
maintained pursuant to any of the rules and regulations of the OFAC issued
pursuant to the Patriot Act or on any other list of terrorists or terrorist
organizations maintained pursuant to the Patriot Act.

 

2.                                      Miscellaneous.

 

2.1.                            Survival of Warranties. The representations and
warranties of each Purchaser contained in or made pursuant to this Agreement
shall survive the execution and delivery of this Agreement for a period of
twelve (12) months after the date hereof.

 

2.2.                            Assignment of Securities. Each Purchaser shall
be entitled to transfer all or a part of its Securities purchased by it to one
or more affiliated partnerships or funds managed by it or any of their
respective directors, officers or partners, provided any such transferee agrees
in writing to be subject to the terms of this Agreement as if it were a
Purchaser hereunder.

 

2.3.                            Successors and Assigns. Except as otherwise
provided herein, the terms and conditions of this Agreement shall inure to the
benefit of, and be binding upon, the respective successors and permitted assigns
of the parties. Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under,
or by reason of, this Agreement, except as expressly provided in this Agreement.

 

2.4.                            Governing Law and Jurisdiction. This Agreement
shall be governed by and construed and enforced in accordance with, and all
questions concerning the construction, validity, interpretation and performance
of this Agreement shall be governed by, the internal laws of the State of
Delaware, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Delaware or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Delaware. The Company hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the State of Illinois
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Nothing

 

4

--------------------------------------------------------------------------------


 

contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of this Agreement. Nothing contained herein shall be deemed or operate to
preclude each Purchaser from bringing suit or taking other legal action against
the Company in any other jurisdiction to collect on the Company’s obligations to
each Purchaser, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other court ruling in favor of each
Purchaser.

 

2.5.                            Counterparts and Facsimile Signatures. This
Agreement may be executed manually or by facsimile or electronic signature and
in one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other party, it being
understood that all parties need not sign the same counterpart.

 

2.6.                            Titles and Subtitles. The titles and subtitles
used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

2.7.                            Notices. Except as otherwise provided herein,
all notices, requests, waivers and other communications made pursuant to this
Agreement shall be in writing and shall be conclusively deemed to have been duly
given (a) when hand delivered to the other party, (b) when received by facsimile
at the address and number for such party set forth on the signature page hereto,
or (c) the next business day after deposit with a national overnight delivery
service, postage prepaid, addressed to the parties as set forth on the signature
page below, with next business day delivery guaranteed. A party may change or
supplement its addresses for the purposes of receiving notice pursuant to this
Section 2.7 by giving the other parties written notice of the new address in the
manner set forth above.

 

2.8.                            Finder’s Fee. Each party represents that it
neither is nor will be obligated for any brokers’ fee, finders’ fee or similar
compensation in connection with this transaction. Each Purchaser agrees to
indemnify and hold harmless the Company from any liability for any commission or
compensation in the nature of a brokers’ fee, finders’ fee or similar
compensation (and the costs and expenses of defending against such liability or
asserted liability) for which each Purchaser or any of its officers, partners,
employees or representatives is responsible, and the Company agrees to indemnify
and hold harmless each Purchaser from any liability for any commission or
compensation in the nature of a brokers’ fee, finder’s fee or similar
compensation (and the costs and expenses of defending against such liability or
asserted liability) for which the Company or any of its officers, employees or
representatives is responsible.

 

5

--------------------------------------------------------------------------------


 

2.9.                            Expenses. Each Purchaser and the Company shall
bear its own fees and expenses in connection with this transaction.

 

2.10.                     Amendments and Waivers. Any term of this Agreement may
be amended and the observance of any term of this Agreement may be waived
(either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the holders of
a majority of the then outstanding principal amount of Convertible Notes;
provided, however, any amendment or waiver that may reduce the amount of
principal or interest owed in connection with the Convertible Notes (which
reduction, if any, must be made pro-rata as to all Convertible Notes) or extend
the payment date of any principal in connection with the Convertible Notes shall
require the consent of the holders of at least eighty percent (80%) of the then
outstanding principal amount of Convertible Notes. Any amendment or waiver
effected in accordance with this Section 2.10 shall be binding upon each holder
of Convertible Notes.

 

2.11.                     Severability. If one or more provisions of this
Agreement are held to be unenforceable under applicable law, such provision
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

 

2.12.                     Further Assurances. The Company and each Purchaser
shall take all further actions and execute and deliver all further documents
that are reasonably be required to effect the transactions contemplated by this
Agreement.

 

2.13.                     Entire Agreement. This Agreement and the documents
referred to herein constitute the entire agreement and understanding among the
parties hereto and supersede all prior and contemporaneous negotiations and
agreements between the parties regarding the subject matter hereof, whether oral
or written.

 

2.14.                     Publicity. Except as may be required by applicable
law, including federal securities laws, none of the parties hereto shall issue a
publicity release or announcement or otherwise make a public disclosure
concerning this Agreement or the transactions contemplated hereby, without prior
approval by the other parties hereto. Notwithstanding the foregoing, the Company
shall be entitled to issue press release(s) regarding such transactions upon the
Closing.

 

2.15.                     Independent Counsel. Each Purchaser confirms that
either he or it has consulted with separate legal counsel or has determined of
his or its free will not to obtain such separate representation. Each Purchaser
acknowledges that legal counsel for the Company has not represented such
Purchaser in connection with this Agreement, the Convertible Notes,  or the
transactions contemplated hereby or thereby.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

“COMPANY”

 

“PURCHASER”

LIME ENERGY CO.

 

PURCHASER

 

 

 

SIGNATURE

 

 

 

PAGE ATTACHED

 

 

 

 

By:

/s/ Adam Procell

 

 

Name:

Adam Procell

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

By:

/s/ Mary Colleen Brennan

 

 

Name:

Mary Colleen Brennan

 

 

Title:

Chief Financial Officer

 

 

 

Company Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO
SUBSCRIPTION AGREEMENT

 

The undersigned Purchaser, by signing and returning this signature page,
irrevocably commits to the purchase of the principal amount of Convertible Notes
set forth below, subject to the terms and conditions of this Subscription
Agreement and the Convertible Notes and hereby has delivered to the Company, by
wire transfer or check made payable to “Lime Energy Co.” the principal amount of
the Convertible Notes subscribed for hereby.

 

PURCHASER:

 

 

2014 Subordinated Secured Convertible Pay-In-Kind Notes

 

 

Principal Amount of Convertible Notes

 

$ .

Total Purchase Price of US$ .

 

 

 

Forms of Ownership. Please indicate the form of ownership you desire for the
Convertible Notes.

 

o

Individual (one signature required

o

Joint Tenants with right survivorship (both parties must sign)

o

Tenants in common (both parties must sign)

o

Community Property (one signature required if interest held in one name, i.e.,
managing spouse; two signatures required if interest is held in both names)

o

Corporation or Limited Liability Company (signature of authorized party or
parties)

o

Partnership (signature of general partner and additional signatures if required
by partnership agreement)

o

Trust (signature of trustee and additional signatories if required by trust
instrument)

 

 

 

Please PRINT the exact name (registration) investor desires for the Convertible
Notes.

 

 

Purchaser Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE BY INDIVIDUAL SUBSCRIBERS

 

 

 

 

Signature

 

Signature

Social Security Number

 

Social Security Number

Print or Type Name

 

Print or Type Name

Executed at:

 

Executed at:

City   

State

Zip

 

City    

State

Zip

this     day of                 , 2014

 

this     day of                 , 2014

 

SIGNATURE BY CORPORATION, PARTNERSHIP OR TRUST

On Next Page

 

Individual Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

SIGNATURE BY CORPORATION,

PARTNERSHIP OR TRUST SUBSCRIBERS

Name of Corporation, Partnership or Trust (Please Print or Type)

 

By:

 

 

 

Signature of Authorized Agent

 

Title:

 

 

Taxpayer Identification No.

 

Executed this     day of                 , 2014

 

 

Corporation, Partnership or Trust Signature Page to Subscription Agreement

 

--------------------------------------------------------------------------------


 

Schedule 1

Schedule of Purchasers

 

Purchaser

 

Principal 
Amount
of Convertible
Notes 
Purchased

 

Initial
Conversion 
Price

 

Richard Kiphart

 

$

750,000.00

 

$

 

 

John Thomas Hurvis Revocable Trust Dated March 8, 2002

 

$

250,000.00

 

$

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CERTIFICATE OF ACCREDITED INVESTOR STATUS

 

Except as may be indicated by the undersigned below, the undersigned is an
“accredited investor,” as that term is defined in Regulation D under the
Securities Act of 1933, as amended (the “Securities Act”). The undersigned has
initialed the spaces below indicating the basis on which he is representing his
status as an “accredited investor”:

 

o  a bank as defined in Section 3(a)(2) of the Securities Act, or any savings
and loan association or other institution as defined in Section 3(a)(5)(A) of
the Securities Act whether acting in its individual or fiduciary capacity; a
broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934, as amended (the “Securities Exchange Act”); an insurance company as
defined in Section 2(13) of the Securities Act; an investment company registered
under the Investment Company Act of 1940 or a business development company as
defined in Section 2(a)(48) of that Act; a small business investment company
licensed by the U.S. Small Business Administration under Section 301(c) or
(d) of the Small Business Investment Act of 1958; a plan established and
maintained by a state, its political subdivisions, or any agency or
instrumentality of a state or its political subdivisions, for the benefit of its
employees, and such plan has total assets in excess of US$5,000,000; an employee
benefit plan within the meaning of the Employee Retirement Income Security Act
of 1974, if the investment decision is made by a plan fiduciary, as defined in
Section 3(21) of such Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or if the employee benefit
plan has total assets in excess of US$5,000,000 or, if a self-directed plan,
with investment decisions made solely by persons that are “accredited
investors;”

 

o  a private business development company as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940;

 

o  an organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of US$5,000,000;

 

o  a natural person whose individual net worth, or joint net worth with the
undersigned’s spouse, at the time of this purchase exceeds US$1,000,000
(excluding the market value of personal residence);

 

o  a natural person who had an individual income in excess of US$200,000 in each
of the two most recent years or joint income with the undersigned’s spouse in
excess of US$300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

 

o  a trust with total assets in excess of US$5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a person who has such knowledge and experience in financial and business
matters that he is capable of evaluating the merits and risks of the prospective
investment;

 

--------------------------------------------------------------------------------


 

o  an entity in which all of the equity holders are “accredited investors” by
virtue of their meeting one or more of the above standards; or

 

o  an individual who is a director or executive officer of Lime Energy Co.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate of Accredited
Purchaser Status effective as of August 4, 2014.

 

 

PURCHASER

 

By:

 

 

Name:

 

 

Title:

 

 

2

--------------------------------------------------------------------------------